Citation Nr: 0010164	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  93-25 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of cold 
injury to the right foot, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of cold 
injury to the left foot, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1990 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied a compensable evaluation for 
residuals of bilateral frozen feet.  In a subsequent rating 
decision dated in September 1992, the RO assigned an overall 
10 percent evaluation.  Following a Board remand in July 
1996, the RO issued a May 1999 rating decision which assigned 
a 10 percent evaluation for the right foot disability and a 
20 percent rating for the left foot disability.  The Board 
again remanded the claim in August 1999.  In a rating 
decision dated in October 1999, the RO confirmed the 20 
percent rating for the left foot and increased the rating for 
the right foot to 20 percent.

The Board notes that, in the October 1999 rating decision, 
the RO also granted service connection for peripheral 
neuropathy of both feet as secondary to service connected 
residuals of cold injury to both feet.  Initial 10 percent 
disability ratings were assigned for each foot.  As the 
appellant has not submitted a Notice of Disagreement 
regarding the initial disability rating, these issues are not 
currently on appeal.  Holland v. Gober, 10 Vet.App. 433 
(1997).  See also Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997).

The Board also notes that the Member of the Board who 
conducted the appellant's May 1996 hearing in Washington, 
D.C., is no longer employed by the Board.  In a letter 
received in March 2000, the appellant declined an additional 
hearing before a current Member of the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained.

2.  The residuals of cold injury to the right foot are 
currently manifested by pain, numbness, tingling, cold 
sensitivity, locally impaired sensation and nail abnormality 
of the right great toe, but absent manifestations of tissue 
loss, color changes, hyperhidrosis or x- ray abnormalities.  
A separate compensable rating has been assigned for sensory 
loss of the right foot.

3.  The residuals of cold injury to the left foot are 
currently manifested by pain, numbness, tingling, cold 
sensitivity and locally impaired sensation, but absent 
manifestations of tissue loss, nail abnormalities, color 
changes, hyperhidrosis or x- ray abnormalities.  A separate 
compensable rating has been assigned for sensory loss of the 
left foot.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of cold injury of the right foot have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.14, 4.3, 4.7, 4.104 Diagnostic Code 7122 (1991- 1999).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of cold injury of the left foot have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.104 Diagnostic Code 7122 (1991- 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that residual disability 
associated with his service connected cold injury to the feet 
warrants an evaluation in excess of the separately assigned 
20 percent disability ratings.  According to his testimony 
before both the RO and a previous Member of the Board, as 
well as his various statements of record, he complains of a 
bilateral foot disability manifested by pain, cold 
sensitivity, numbness, tingling and swelling.  He further 
complains of dry and peeling skin with onychomycosis limited 
to the big right toe.  He alleges that his symptoms are 
exacerbated by use such as walking or standing for prolonged 
periods of time.  His complaints are also more severe when 
exposed to cold.  Over the years, he has been treated with 
warm foot soaks, topical ointments and over- the- counter 
medications.  He also wears soft- bottom shoes, and on open- 
ended shoe for the right foot, to alleviate his symptoms.

As a preliminary matter, the Board finds that the appellant's 
allegations and the evidence of record, when viewed in the 
light most favorable to his claims, are sufficient to "well 
ground" his claims within the meaning of 38 U.S.C.A. § 
5107(a).  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  In an effort to assist him in the development of his 
claim, the RO has obtained his pertinent clinical records and 
afforded him recent VA examination.  The record does not 
reveal any additional sources of relevant information which 
may be available concerning the present claims.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

As the appellant's claims are well grounded, the Board must 
determine whether the evidence supports his claim(s) or is in 
relative equipoise, with him prevailing in either event.  
However, if a fair preponderance of the evidence is against 
his claim(s), his claim(s) must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Historically, the appellant was hospitalized for 
approximately 2 months, beginning in February 1945, due to 
moderate bilateral trench foot stemming from exposure to cold 
and wet.  Upon his discharge in February 1946, he voiced 
complaint of occasional foot pain when exposed to cold or 
damp weather.  Post- service, he continued to complain of 
bilateral foot cold intolerance with swelling, aching, and 
soreness upon use.  The RO granted service connection for 
residuals of frozen feet in an October 1949 rating decision.  
His initial 30 percent disability rating, assigned in January 
1950, contemplated bilateral frozen feet manifested by 
definite diminution of skin temperature, weakness of the 
posterior tibial artery and an absent palpable dorsalis pedis 
pulse, as shown on a December 1949 VA examination.

On VA examination in January 1955, the appellant complained 
of foot weakness and swelling, but physical examination 
failed to find any objective evidence of residual disability 
from trench feet.  By means of a rating decision dated in 
February 1955, the RO reduced the disability evaluation to a 
noncompensable rating.

A VA outpatient treatment note, dated in January 1990, next 
shows the appellant's complaint of small painful scars on the 
left foot.  Physical examination revealed multiple small 
scars on the left foot, but the skin was otherwise smooth and 
without calluses.  Also noted was onychomycosis of the right 
great toe and possible minor neuropathy bilaterally.  In 
1991, he received private consultation for his now service 
connected peripheral neuropathy of both feet.  Of note, 
vascular consultations at this time were unremarkable.  An 
August 1991 VA peripheral vascular and neurology examination 
revealed findings of impaired cold and pinprick sensations 
along the distal medal aspect of both forelegs and feet with 
impaired position sense at the level of the left foot.  
However, the examination was otherwise negative for objective 
orthopedic abnormalities of either foot.  In a rating 
decision dated in September 1992, the RO assigned an overall 
10 percent evaluation for residuals of frozen feet.

In April 1997, the appellant presented to VA with complaint 
of pain and swelling of the left foot following a recent foot 
injury.  An x- ray examination was interpreted as showing 
mild post- traumatic soft tissue swelling of the forefoot and 
a small plantar and posterior spot in the os calcis.  A VA 
peripheral vascular examination, dated in June 1997, revealed 
his additional complaint of itching on the bottom of his left 
foot.  On physical examination, he walked with a relatively 
normal gait and posture.  Pedal and popliteal pulses were 
palpable.  There was no increased heat or soft tissue 
swelling around the ankles or feet.  The feet were cool to 
touch.  There was no hyperhidrosis.  Position sense, 
vibration sense, and perception to cold stimuli were impaired 
at the level of the left foot.  There was no interdigital 
maceration of the feet, but there was onychomycosis pedis of 
the great right toenail.

In September 1997, the appellant submitted a newspaper 
article authored by Peter H. Gott, M.D., which indicated that 
severe cold injury may cause permanent problems (such as 
burning, itching, and tingling) because of circulatory 
problems stemming from capillary damage.  By means of a 
rating decision dated in May 1999, the RO assigned the 20 
percent rating for residuals of cold injury to the left foot 
which is currently in effect.  A 10 percent rating was 
assigned for residuals of cold injury to the right foot.

On VA foot examination, dated in October 1999, the appellant 
complained of left foot pain in the mid- dorsal area with 
diminished sensation about the plantar and dorsal aspects.  
Physical examination revealed that the dorsalis pedis pulse 
and skin were intact.  There were no trophic changes 
inconsistent with his age.  There was a callus on the right 
small toe and the tibia side of the great toe compatible with 
a fungal infection.  There was full range of motion of both 
ankles with dorsiflexion of 20 degrees and plantar flexion of 
40 degrees.  The examiner interpreted x- ray examination as 
showing minimal, if any, evidence of degenerative changes of 
both feet.  There were no spurs.  Impression was of bilateral 
foot pain compatible with age and history of frostbite.  The 
examiner commented that there was virtually no evidence of a 
thermal injury to the either foot, such as trophic changes, 
color changes, hyperhidrosis, osteoporosis, subarticular 
punched out lesions or osteoarthritis.  He also failed to 
find any evidence of any significant plantar spurs.

On October 1999 VA neurological examination revealed that the 
appellant manifested a chronic sensory, motor, axonal and 
demyelinating peripheral neuropathy of both feet that was 
consistent with the frostbite injury he incurred during 
service.

By means of a rating decision dated in October 1999, the RO 
confirmed the 20 percent rating for residuals of cold injury 
to the left foot and increased the rating for residuals of 
cold injury to the right foot to 20 percent.  The RO also 
granted service connection for peripheral neuropathy of both 
feet as secondary to service connected residuals of cold 
injury to both feet, and assigned an initial 10 percent 
disability rating for each foot.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The determination of whether an increased 
evaluation is warranted is to be based on a review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

The severity of a cold injury is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  The portion of the rating schedule pertaining to 
cold injuries underwent two separate amendments in 1998.  See 
62 Fed. Reg. 65207-65224 (1997); 63 Fed. Reg. 37778 (July 14, 
1998).  Generally, when the laws or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In the instant 
case, the new regulations were considered and applied by the 
RO, and the Board will do likewise.

Under the criteria currently in effect, the appellant's 20 
percent rating for each foot contemplates residuals of cold 
injury manifested by arthralgia or other pain, numbness or 
cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  The maximum schedular rating, 
30 percent, is warranted for manifestations of arthralgia or 
other pain, numbness or cold sensitivity plus two or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensations, hyperhidrosis, or X- 
ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).

Of note, separate evaluations for complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, if present, are rated separately under 
other diagnostic codes, unless such disabilities are used to 
support a particular evaluation under Diagnostic Code 7122.  
See 38 C.F.R. § 4.104, Diagnostic Code 7122 Note 1 (1999).  
Additionally, a separate evaluation is warranted for each 
body part affected.  Id. at Note 2.   As noted above, the 
appellant is in receipt of separate 10 percent evaluations 
for peripheral neuropathy involving both feet.

Review of the record reveals a credible lay history of 
complaint of bilateral foot pain, numbness, tingling and cold 
sensitivity.  Recent examinations also confirm a sensory loss 
from the feet up to the ankles.  There is also evidence of 
onychomosis involving the right great toe which, with 
application of the benefit of the doubt rule, the Board 
attributes to his in-service cold exposure.  However, recent 
and past medical examinations of record fail to document 
evidence of tissue loss, color changes, or hyperhidrosis 
involving the either foot.  There are no nail abnormalities 
of the left foot.  Additionally, upon review of x- ray 
examination in 1999, an examiner opined that there was no 
evidence osteoarthritis or osteoporosis.

Based upon the above, the Board finds that the evidence of 
record preponderates against the appellant's claim for an 
increased rating for cold injury to the right foot under the 
criteria currently in effect.  As noted above, the 
appellant's has been assigned a separate 10 percent 
disability rating for his peripheral neuropathy manifested, 
in part, by sensory loss.  Thus, his symptoms of locally 
impaired sensation cannot be used to support a higher rating 
still under Diagnostic Code 7122.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7122 Note 1 (1999).  See also 38 C.F.R. 
§ 4.14 (1999).  Similarly, the evidence of record 
preponderates against an increased rating for cold injury to 
the left foot as the appellant fails to manifest any of the 
additional symptoms required under Diagnostic Code 7122.

Similarly, the Board finds, by a preponderance of the 
evidence, that the appellant is not entitled to an increased 
rating for either foot under the version of Diagnostic Code 
7122 previously in effect.  In this respect, a 30 percent 
rating was warranted for residuals of frozen feet 
(unilateral) (immersion foot) with loss of toes, or parts, 
and persistent severe symptoms.  A 50 percent rating was 
warranted for such symptoms bilaterally.  The medical 
evidence clearly shows that the appellant's cold injury has 
not resulted in loss of toes or parts of either foot.  
Consideration of a 30 percent rating for bilateral frozen 
feet manifested by persistent moderate swelling, tenderness, 
redness, etc. would not be beneficial to the appellant in 
this case since he is in receipt of a combined rating of 40 
percent.  Accordingly, the claim for an increased evaluation 
under the old criteria is not warranted.

The evidence is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1999).


ORDER

An increased evaluation, in excess of 20 percent, for 
residuals of cold injury of right foot is denied.

An increased evaluation, in excess of 20 percent, for 
residuals of cold injury of left foot is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


- 9 -


